DETAILED ACTION
Claims 1-20 are pending.  
The rejection of claims 8 and 18 under 35 U.S.C. § 112 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/19/22, have been fully considered but are not persuasive, except as noted below.
Applicant’s arguments regarding the rejection of claims 8 and 18 under 35 U.S.C. § 112 (page 9) are persuasive and this rejection has been withdrawn.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 (pages 10-13) are moot in view of the newly cited reference, Bash.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. U.S. Patent Publication No. 20170111520 (hereinafter Bowers) in view of Bash et al. U.S. Patent Publication No. 20110161968 (hereinafter Bash).
Regarding claim 1, Bowers teaches an electronic device [0050, Fig. 1 — s a personal communication structure (PCS) 100, according to some embodiments. PCS 100 enhances access to communication networks in public or semi-public places. In some embodiments, PCS 100 includes an electronics subsystem 140] comprising: 
heat-emitting components [0050, Fig. 1 — PCS 100 includes an electronics subsystem 140, a user interface subsystem 150, a temperature control subsystem 160, a display subsystem 170, a communications subsystem 180, and/or a mounting subsystem 190. Electronics subsystem 140 may further include a power distribution subsystem 110, a network subsystem 120, and/or a maintenance subsystem 130; 0077-0080 — PCS components generate heat (e.g., through current flowing through a resistive load)]; 
a plurality of compartments [0008-0018 — a PCS including multiple independently accessible compartments at least partially enclosing respective subsystems of the PCS; 0098-0100, Fig. 8 —PCS 100 may include compartments and PCS components may be disposed in the compartments; 0163-0167 — compartment 840, 850, 865, 870, 880]; and 
a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller, small-board computer, system on a chip (SoC) (e.g., Qualcomm Snapdragon, Nvidia Tegra, Intel Atom, Samsung Exynos, Apple A7, Motorola X8, etc.), or other suitable processing device] configured to: 
identify a temperature in one of the compartments of the electronic device [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b]; 
determine whether the identified temperature in the one compartment exceeds a threshold for the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off]; and 
in response to determining that the identified temperature for the one compartment exceeds the threshold, modify, based on the identified temperature, operation of a component of the heat-emitting components that is located in the one compartment to reduce the temperature in the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above — It would, at least, have been obvious to a person of ordinary skill in the art to simply substitute temperature control by a processor, as taught by Bowers, for temperature control by a circuit, as taught by Bowers, for the predictable result of an electronic device with temperature controlled by a processor, thus facilitating highly adaptable control].
But Bowers fails to clearly specify a plurality of compartments that are each designated as a portion of an internal space of the electronic device based on at least one of: a number of the heat-emitting components that are within the portion of the internal space, or a level of heat tolerance of one or more heat-sensitive components that are within the portion of the internal space.
However, Bash teaches a plurality of compartments that are each designated as a portion of an internal space of the electronic device based on at least one of: a number of the heat-emitting components that are within the portion of the internal space, or a level of heat tolerance of one or more heat-sensitive components that are within the portion of the internal space [0018-0019, Fig. 1 —  rack rows 102a-102n are generally configured to house electronic devices 116; 0038, Figs. 1-4 — control subsystem 130 identifies (at 210) any quiescent zone(s), which are zone(s) in which all their electronic devices that have been turned off or are idle and may be placed into a lower power state, e.g., a sleep state. A quiescent zone can be defined as a zone in which temperature readings of temperature sensors are permitted to climb higher than the standard temperature threshold level. For example, suppose the air intake temperature of all active electronic devices are to be kept below 25.degree. C., but in a quiescent zone the air intake temperature may be permitted to rise to 30.degree. C., or alternately to any other temperature (level of heat tolerance); 0055, Fig. 3 —  the electronic devices are partitioned into multiple zones 310, 312, 314, 316, 318, and 320. The zone 310 extends across the bottom portion of the four racks 302, 304, 306, and 308].
Bowers and Bash are analogous art.  They relate to electronic systems, particularly involving temperature management.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by Bowers, by incorporating the above limitations, as taught by Bash.
One of ordinary skill in the art would have been motivated to do this modification to improve the operating efficiency of cooling by permitting higher temperatures when possible, as suggested by Bash [0003, 0038].  
Regarding claim 2, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above].
Further, Bash teaches that a processor [0075-0077, Fig. 6 —  control subsystem 130, which can be a computer…  a processor (such as the CPU(s) 602). ] is further configured to designate a particular portion of the internal space of the electronic device as one of the plurality of compartments by at least one of: determining the number of the heat-emitting components that are within the particular portion of the internal space; or determining the level of heat tolerance of the one or more heat-sensitive components that are within the particular portion of the internal space [0018-0019, Fig. 1 —  rack rows 102a-102n are generally configured to house electronic devices 116; 0038, Figs. 1-4 — control subsystem 130 identifies (at 210) any quiescent zone(s), which are zone(s) in which all their electronic devices that have been turned off or are idle and may be placed into a lower power state, e.g., a sleep state. A quiescent zone can be defined as a zone in which temperature readings of temperature sensors are permitted to climb higher than the standard temperature threshold level. For example, suppose the air intake temperature of all active electronic devices are to be kept below 25.degree. C., but in a quiescent zone the air intake temperature may be permitted to rise to 30.degree. C., or alternately to any other temperature (level of heat tolerance); 0055, Fig. 3 —  the electronic devices are partitioned into multiple zones 310, 312, 314, 316, 318, and 320. The zone 310 extends across the bottom portion of the four racks 302, 304, 306, and 308].
 Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by the combination of Bowers and Bash, by incorporating the above limitations, as taught by Bash.
One of ordinary skill in the art would have been motivated to do this modification to improve the operating efficiency of cooling by permitting higher temperatures when possible using a known processor, as suggested by Bash [0003, 0038, 0075-0077] thus facilitating highly adaptable control.  
Regarding claim 3, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is further configured to determine a desired range of temperature in the one compartment based on the heat tolerance of the one or more heat-sensitive component that are in the one compartment [0077 — temperature control subsystem 160 controls the temperature within PCS 100. For example, temperature control subsystem 160 may warm or cool the components of PCS 100 as needed to maintain a working environment that is not deleterious to the PCS components. Indeed, extreme heat and extreme cold can interfere with the operation of the PCS 100 or even permanently damage some of the PCS components. Hence, in some embodiments, the object of the temperature control subsystem 160 is maintain the working environment of the PCS 100 within a lower bound, below which the cold would affect component performance, and an upper bound, above which the heat would affect component performance].
Regarding claim 11, Bowers teaches a method for operating an electronic device [0050, Fig. 1 — a method for controlling a personal communication structure (PCS) 100, according to some embodiments. PCS 100 enhances access to communication networks in public or semi-public places. In some embodiments, PCS 100 includes an electronics subsystem 140; Title, 0176 — methods that implement the various technique], the method comprising: 
identifying a temperature in one of a plurality of compartments of the electronic device [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b; 0008-0018 —  a PCS including multiple independently accessible compartments at least partially enclosing respective subsystems of the PCS; 0098-0100, Fig. 8 —PCS 100 may include compartments and PCS components may be disposed in the compartments]; 
determining whether the identified temperature in the one compartment exceeds a threshold for the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off]; and 
in response to determining that the identified temperature for the one compartment exceeds the threshold, modifying, based on the identified temperature, operation of a component of the heat-emitting components that is located in the one compartment to reduce the temperature in the one compartment [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
But Bowers fails to clearly specify  each of the plurality of compartments being designated as a portion of an internal space of the electronic device based on at least one of: a number of heat-emitting components that are within the portion of the internal space, or a level of heat tolerance of one or more heat-sensitive components that are within the portion of the internal space.
However, Bash teaches  each of the plurality of compartments being designated as a portion of an internal space of the electronic device based on at least one of: a number of heat-emitting components that are within the portion of the internal space, or a level of heat tolerance of one or more heat-sensitive components that are within the portion of the internal space [0018-0019, Fig. 1 —  rack rows 102a-102n are generally configured to house electronic devices 116; 0038, Figs. 1-4 — control subsystem 130 identifies (at 210) any quiescent zone(s), which are zone(s) in which all their electronic devices that have been turned off or are idle and may be placed into a lower power state, e.g., a sleep state. A quiescent zone can be defined as a zone in which temperature readings of temperature sensors are permitted to climb higher than the standard temperature threshold level. For example, suppose the air intake temperature of all active electronic devices are to be kept below 25.degree. C., but in a quiescent zone the air intake temperature may be permitted to rise to 30.degree. C., or alternately to any other temperature (level of heat tolerance); 0055, Fig. 3 —  the electronic devices are partitioned into multiple zones 310, 312, 314, 316, 318, and 320. The zone 310 extends across the bottom portion of the four racks 302, 304, 306, and 308].
Bowers and Bash are analogous art.  They relate to electronic systems, particularly involving temperature management.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by Bowers, by incorporating the above limitations, as taught by Bash.
One of ordinary skill in the art would have been motivated to do this modification to improve the operating efficiency of cooling by permitting higher temperatures when possible, as suggested by Bash [0003, 0038].  
Regarding claim 12, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.
Regarding claim 13, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.
Claim(s) 5-6, 8-9, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowers and Bash in view of Young et al. U.S. Patent Publication No. 20080130727 (hereinafter Young).
Regarding claim 5, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches a component located in the one compartment [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b].
But, the combination of Bowers and Bash fails to clearly specify that in order to identify the temperature the processor is further configured to estimate the temperature based on information about an activation characteristic of the component.
However, Young teaches that in order to identify the temperature the processor is further configured to estimate the temperature based on information about an activation characteristic of the component [0039 —  a processor or controller such as controller 105 to execute one or more of the functions described herein; 0058 — The temperature of such components generally can be estimated by determining a temperature rise attributed to power losses in the communication device, including losses due to operation of a modem (activation characteristic of the component), and adding the temperature rise to an ambient temperature of the environment in which the communication device is operating.].
Bowers, Bash and Young are analogous art.  They relate to electronic systems, particularly involving temperature control and Bowers and Young relate to mobile communications systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by the combination of Bowers and Bash, by incorporating the above limitations, as taught by Young.
One of ordinary skill in the art would have been motivated to do this modification to reduce the need for temperature sensors and to account for variations in ambient temperature around the electronic device, as suggested by Young [0058].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the temperature determination method of Young for the temperature determination method of Bowers for the predictable result of an electronic device able to estimate component temperatures and account for ambient temperatures.
Regarding claim 6, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches a component located in the one compartment [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b].
But, Bowers fails to clearly specify that in order to identify the temperature the processor is further configured processor is further configured to determine an ambient temperature around the electronic device.
However, Young teaches that in order to identify the temperature the processor is further configured processor is further configured to determine an ambient temperature around the electronic device [0039 —  a processor or controller such as controller 105 to execute one or more of the functions described herein; 0058 — The temperature of such components generally can be estimated by determining a temperature rise attributed to power losses in the communication device, including losses due to operation of a modem (activation characteristic of the component), and adding the temperature rise to an ambient temperature of the environment in which the communication device is operating.].
Bowers, Bash and Young are analogous art.  They relate to electronic systems, particularly involving temperature control and Bowers and Young relate to mobile communications systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by the combination of Bowers and Bash, by incorporating the above limitations, as taught by Young.
One of ordinary skill in the art would have been motivated to do this modification to account for variations in ambient temperature around the electronic device, as suggested by Young [0058].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the temperature determination method of Young for the temperature determination method of Bowers for the predictable result of an electronic device able to estimate component temperatures while accounting for ambient temperatures.
Regarding claim 8, the combination of Bowers, Bash and Young teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that in order to determine the ambient temperature around the electronic device the processor is further configured to: determine a geographic location of the electronic device; and receive, from a source external to the electronic device, the ambient temperature at the geographic location [0048 — temperature control subsystem 160 controls the PCS temperature based on environmental information, which may include temperature information and/or other information associated with the PCS environment. For example, environmental information may include sunlight information indicating whether the PCS 100 is exposed to direct sunlight. Sunlight information may be obtained from a camera or other suitable optical sensor. Alternatively, or in addition, environmental information may include humidity information indicating the humidity levels in the PCS environment, time-of-day information indicating the current time at the PCS location, weather information indicating the weather in the PCS environment, etc.; 0080 —temperature control subsystem may obtain temperature measurement information regarding the temperature in the vicinity of the PCS 100 from a suitable source (e.g., a website)].
Regarding claim 9, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches the component includes an antenna [0074 — a wireless communication module 607 (e.g., a 3G, 4G, or LTE mobile network transceiver, including a suitable antenna; 0105 — FIG. 9C, communications compartment 880 may include a radio access node 981, a wireless access point 983, and/or one or more antennas.] and an activation characteristic of the component, and in order to modify the operation of the component located in the one compartment [0163-0167 — power distribution and temperature control system 2600 contains circuitry to measure the switched voltage and current to the individual systems in each compartment 840, 850, 865, 870, 880, as well as to measure the temperature of the individual compartments 840, 850, 865, 870, 880… a plurality of sensors may be placed in different areas of the individual compartments 840, 850, 865, 870, 880, to provide temperature data signals to the temperature control subsystem 2600b] the processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is configured to modify the activation characteristic of the component [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
But, the combination of Bowers and Bash fails to clearly specify that an activation characteristic of the component includes an activation duration of the antenna.
However, Young teaches that that an activation characteristic of the component includes an activation duration of the antenna [0035 — modems 110 and 125 can modulate and demodulate signals to convert signals from one form to another for transmission… the modem 110 can communicate data via IEEE 802 wireless communications, for example, 802.11 and 802.16 (WiMax), WPA, or WPA2. The modem 125, for example, can communicate data via GSM, TDMA, CDMA, WCDMA, or direct wireless communication. Though not shown, it should be appreciated that the modems 110 and 125 can include a transceiver, an antenna; 0055 — transmission power of the communication device can be determined by multiplying the time that each respective modem transmits concurrently with at least one other modem during the sample period by a proper weighting factor and then summing the results. Thus, if T1, T2, and T3 represent the duration of concurrent transmission by two or more modems of the communication device during the first sampling period, the measure of transmission power for the first modem can be determined from the expression "(T1+T2+T3)WF1", where WF1 is the weighting factor].
Bowers, Bash and Young are analogous art.  They relate to electronic systems, particularly involving temperature control and Bowers and Young relate to mobile communications systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute antenna activation duration, as taught by Young, for the component activation characteristic of Bowers for the predictable result of an electronic device able to control temperature based on antenna activation duration.
Regarding claim 15, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.
Regarding claim 16, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.
Regarding claim 18, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.
Regarding claim 19, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowers, Bash and Young in view of Ciaccio et al. U.S. Patent Publication No. 20180252774 (hereinafter Ciaccio).
Regarding claim 7, the combination of Bowers and Young teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that in order to determine the ambient temperature around the electronic device the processor is further configured to: determine a geographic location of the electronic device; determine temperature information for the determined geographic location; and estimate, based on the geographic location of the electronic device, the ambient temperature at the geographic location [0048 — temperature control subsystem 160 controls the PCS temperature based on environmental information, which may include temperature information and/or other information associated with the PCS environment. For example, environmental information may include sunlight information indicating whether the PCS 100 is exposed to direct sunlight. Sunlight information may be obtained from a camera or other suitable optical sensor. Alternatively, or in addition, environmental information may include humidity information indicating the humidity levels in the PCS environment, time-of-day information indicating the current time at the PCS location, weather information indicating the weather in the PCS environment, etc.; 0080 —temperature control subsystem may obtain temperature measurement information regarding the temperature in the vicinity of the PCS 100 from a suitable source (e.g., a website)].
But the combination of Bowers, Bash and Young fails to clearly specify determining historical temperature information for the determined geographic location; and estimating, based on the geographic location of the electronic device and the historical temperature information, the ambient temperature at the geographic location.
However, Ciaccio teaches determining historical temperature information for the determined geographic location; and estimating, based on the geographic location of the electronic device and the historical temperature information, the ambient temperature at the geographic location [0121 — the usage pattern and/or model may use additional information such as GPS data (geographic location), historical or current climate data for that geographic location, date (time of year), time of day and other parameters to estimate the most likely outside ambient temperature at the next key on.].
Bowers, Bash, Young and Ciaccio are analogous art.  They relate to electronic systems, particularly involving temperature monitoring  and control and Bowers and Young relate to mobile communications systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by the combination of Bowers, Bash and Young, by incorporating the above limitations, as taught by Ciaccio.
One of ordinary skill in the art would have been motivated to do this modification in order to estimate an ambient temperature without an actual measurement or an external source of information. 
Regarding claim 17, the combination of Bowers, Bash and Young teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowers and Bash in view of Lyubinin et al. U.S. Patent Publication No. 20150347209 (hereinafter Lyubinin).
Regarding claim 10, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above.  
Further, Bowers teaches that a processor [0065-0073 — processing device(s) 600 may include, without limitation, a microprocessor, microcontroller; 0176 — control techniques can be embodied as a computer readable medium…. programs that, when executed on one or more computers or other processors, perform methods that implement the various techniques discussed above] is further configured to, in response to determining that the identified temperature for the one compartment exceeds the threshold, control the electronic device [0163-0167 — the power distribution controller 2600a may conditionally power off a system if the compartment temperature is above a predetermined threshold (e.g., a high temperature threshold) or falls below a predetermined threshold (e.g., the low temperature threshold). When a compartment 840, 850, 865, 870, 880 reaches either (viz., high or low) predetermined temperature threshold, the system may be powered off].
But the combination of Bowers and Bash fails to clearly specify terminating a background application that has not been used for a predetermined amount of time.
However, Lyubinin teaches terminating a background application that has not been used for a predetermined amount of time [0015 —  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management, e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.].
Bowers, Bash and Lyubinin are analogous art.  They relate to electronic systems, particularly involving power management and Bowers and Lyubinin relate to mobile communications systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above electronic device, as taught by the combination of Bowers and Bash, by incorporating the above limitations, as taught by Lyubinin.
One of ordinary skill in the art would have been motivated to do this modification to reduce wasted power and conserve battery power, as suggested by Lyubinin [0015].  
Regarding claim 20, the combination of Bowers and Bash teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 10.
Allowable Subject Matter
Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119